Exhibit 10.01

EXECUTION COPY

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Agreement is made as of the 11th day of February 2014, by and between
Entercom Communications Corp., a Pennsylvania corporation (hereinafter referred
to as the “Company” or “we”), and Stephen F. Fisher (hereinafter referred to as
“Employee” or “you”).

WHEREAS, Employee has been employed by Company pursuant to a certain employment
agreement dated as of December 19, 2007 (the “2007 Agreement”);

WHEREAS, the parties previously entered into an amendment dated December 23,
2010 (the “2010 Agreement”) that replaced the 2007 Agreement;

WHEREAS, the 2010 Agreement was auto-renewed through February 28, 2015; and

WHEREAS, the parties have agreed to an amendment and extension of the terms of
your employment and to replace the 2010 Agreement.

The parties hereto agree to the terms of your employment with the Company as
follows:

1. Term. The initial term of this Agreement shall commence as of the date first
written above and continue through February 29, 2016, subject to termination or
extension as provided herein. This Agreement shall automatically renew from year
to year thereafter, unless either party gives at least 120 days prior written
notice of its election to either terminate or to renegotiate the terms of this
Agreement at the end of the initial term or any then current renewal term.

2. Salary and Benefits. You will be paid a salary as follows:

a. For the period from the date of this Agreement through February 28, 2014 your
salary will be as set forth in the 2010 Agreement.

b. For the period from March 1, 2014 to February 28, 2015 you will be paid a
semi-monthly salary of $25,323.95.

c. Commencing March 1, 2015 and each March 1, thereafter, your salary shall be
increased by three percent (3%).

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations.

In addition, you will be eligible to participate in the Company’s 401(k) Plan
and you will be provided with coverage under the Company's employee benefit
insurance plans and any other benefits generally available to officers of the
Company on the same terms as generally offered to officers of the Company.



--------------------------------------------------------------------------------

3. Annual Incentive Bonus. You will be eligible for an annual cash bonus with a
target amount equal to eighty percent (80%) of your salary in the year for which
the bonus is paid. The actual amount of such bonus will be determined in the
sole discretion of the Compensation Committee of the Board of Directors based on
a review of the Company’s performance and your performance during the fiscal
year then ended. Notwithstanding the forgoing, you must work through the end of
the fiscal year in question to be eligible for the bonus for that year. The
amount of the bonus will be determined and paid as soon as reasonably
practicable following the receipt of the Company’s financial statements for the
fiscal year in question, but in no event later than two and one-half (2  1⁄2)
months following the end of the fiscal year for which such bonus is earned.

4. [Reserved]

5. Equity Compensation. As soon as reasonably practicable following the Date of
this Agreement, the Board or the Compensation Committee shall grant Employee:

a. 66,667 Restricted Stock Units (RSU’s) under the Entercom Equity Compensation
Plan (including any replacement thereof) (the “Plan”). Provided that the
Employee remains continuously employed in active service by the Company from the
date of grant through the applicable vesting date(s), one-half (1/2) of these
RSU’s will vest (i.e. the restrictions will be removed) and the unrestricted
shares will be issued to you on each of the following dates: February 28, 2015,
and February 29, 2016.

b. Provided you do not resign or are terminated by the Company for Cause (as
defined in the Plan) prior to February 28, 2015, then 66,666 RSU’s pursuant to
the Plan, to be granted in early 2015 when the Company issues equity grants to
senior management. Provided that the Employee remains continuously employed in
active service by the Company from the date of grant through the applicable
vesting date(s), one-half (1/2) of these RSU’s will vest (i.e. the restrictions
will be removed) and the unrestricted shares will be issued to you on the each
of the first two annual anniversaries of the grant pursuant to this
sub-paragraph 5(b).

c. 50,000 RSU’s pursuant to the Plan. Provided that the Employee remains
continuously employed in active service by the Company from the date of grant
through the applicable vesting date, the grant of restricted stock units
pursuant to this Section 5(b) shall vest as described below.

i. Upon the achievement of one or more of the applicable performance targets set
forth below as of any date after the Date of this Agreement and on or prior to
February 10, 2015, a percentage of the restricted stock units shall become
vested equal to the highest corresponding percentage in the schedule set forth
below as of February 10, 2015.

ii. Upon the achievement of one or more of the applicable performance targets
set forth below as of any date after February 10, 2015 and by the end of two
years from the date of this Agreement, a percentage of the restricted stock
units shall (to the extent not already vested pursuant to Section 5(a)) become
vested equal to the highest corresponding percentage in the schedule set forth
below as of the date such performance target is attained from time to time
during the eligible vesting period.

 

2



--------------------------------------------------------------------------------

iii. The shares underlying any portion of the restricted stock units to become
so vested shall be delivered to you within ten (10) days of the applicable
vesting date. Any portion of these restricted stock units that have not vested
pursuant to this Section 5(b) by the end of two years from the date of this
Agreement shall terminate unvested.

iv. The performance targets for these restricted stock units shall be, as of any
date: (i) the share price that would result in a Compound Annual Growth Rate
(“CAGR”) of the Total Shareholder Return over the first two years from the date
of this Agreement (“Two Year CAGR”) equal to the 8%, 12% and 16% targets set
forth in the table below, less (ii) the value of any dividends paid on each
share of common stock during the period commencing on the Date of this Agreement
and through such date.

 

Two Year CAGR

Total Shareholder Return*

   Percentage of Restricted Stock Units to
Vest Upon Attainment of Performance
Target  

8%

     33-1/3 % 

12%

     33-1/3 % 

16%

     33-1/3 % 

 

* Targets calculated rounding to one decimal place.

For purposes of this Agreement, Total Shareholder Return shall mean: (A) (i) the
average closing price over any consecutive 20 trading day period of a share of
the Company’s common stock minus (ii) the closing price of the Company’s common
stock on the business day prior to the Date of this Agreement (the “Base
Price”), divided by (B) the Base Price (in each case, with such adjustments as
are necessary, in the judgment of the Board and/or the Compensation Committee to
equitably calculate Total Shareholder Return in light of any stock splits,
reverse stock splits, stock dividends, dividends in kind, significant asset
sales and other extraordinary transactions or other changes in the capital
structure of the Company). All closing prices shall be the New York Stock
Exchange closing price on the date in question. All determinations with respect
to Total Shareholder Return and the CAGR shall be made by the Board or the
Compensation Committee in their sole discretion, but acting in good faith and
the applicable performance targets shall not be achieved and the shares shall
not vest until the Compensation Committee certifies that such performance
targets have been met (which the Compensation Committee agrees to act promptly
and in good faith in so doing).

v. No grant of restricted stock units pursuant to this Section 5(b) shall vest
if applicable performance targets are not met by the end of two years from the
Date of this Agreement.

d. If your employment with the Company is terminated for Cause (as defined in
the Plan), all unvested RSU’s will be forfeited. If your employment is
terminated by the Company without Cause, (A) the Company will make the RSU grant
contemplated by Section 5(b); and (B) all RSU’s not then vested will continue to
vest as set forth in Section 8(b) hereof; except that, (i) if such termination
is due to your death, all unvested RSU’s that you then hold shall fully vest or
(ii) if such termination is due to your disability, the vesting of RSU’s shall
be as provided in the Plan. The foregoing notwithstanding, if you violate any of
the restrictive covenants contained in Section 9 hereof, any unvested RSU’s and
undelivered shares of unrestricted stock will be forfeited. Such RSU’s will be
in the form of previous grants except as modified by the terms of this
Agreement. Any RSU’s granted hereunder shall be adjusted for any dilution event
as described in the Plan.

 

3



--------------------------------------------------------------------------------

e. Any other options, RSU’s and shares of restricted stock that you currently
hold will continue to vest in accordance with their currently existing terms and
the terms of the 2010 Agreement.

5. Car Allowance. You will receive a monthly car allowance of $1,500 per month
for each month that this Agreement is in effect.

6. Duties. As Chief Financial Officer & Executive Vice President of the Company
you will be responsible for the general management and supervision of the fiscal
affairs of the Company and discharge such other duties as may from time to time
be assigned by the Board of Directors, the CEO or the President of the Company.
As part of such duties and responsibilities, you shall see that a full and
accurate accounting of all financial transactions of the Company is made,
oversee the investment and reinvestment of the capital funds of the Company,
cooperate in the conduct of the annual audit of the Company’s financial records
and manage the relationships with the Company’s lenders and investors. In
addition, you will oversee various corporate staff functions as designated by
the Company's CEO (currently Legal, Technical, IT and HR) and will be
responsible for facilitating the effective coordination and integration of the
various activities of the corporate staff and local markets to help facilitate
meeting and exceeding the Company's business goals. You agree that you will
devote your full time and best efforts to the Company's business and will not
accept any outside employment without the prior written consent of the Company.

7. Termination. This Agreement may be terminated during the initial term or any
renewal term as follows:

a. The Company may terminate this Agreement at any time for Cause and without
further obligation hereunder.

b. The Company may terminate this Agreement at any time for its convenience and
without Cause. In addition, the following terminations shall be deemed a
termination by the Company without Cause in the event that the Company changes
the location of the principal place for the performance of your duties hereunder
to a location which is greater than fifty (50) miles from Bala Cynwyd, PA, then
you may terminate this Agreement within 30 days of the effective date of such
change in the principal place for the performance of your duties.

 

4



--------------------------------------------------------------------------------

In the event of a termination of this Agreement by the company without Cause,
subject to the conditions set forth below, the Company shall be obligated to:
(x) pay to you on the sixtieth (60th) day after your termination, a one-time
bonus (computed as set forth below) and (y) beginning with the first payroll
period following the sixtieth (60th) day following your termination, continue to
pay you the salary and auto allowance in accordance with the Company’s regular
payroll practices for the period through February 29, 2016 or one (1) year from
the date of such termination, whichever is longer, provided, however, that the
initial payment shall include salary and auto allowance amounts for all payroll
periods from the date of termination through the date of such initial payment;
and (z) provide that all grants of options and RSU’s made through the effective
date of such termination will continue to vest through the period ending on
February 29, 2016, as if you had remained employed hereunder through that date.
Any vested options at the time of such termination of your employment, or which
later vest as provided in this Section 8(b), may be exercised at any time within
the later of two (2) years from your date of termination or ninety (90) days
from the date of vesting, but in no event later than the expiration of the
original 10 year term of the option. Such continued payments and vesting of
options and RSU’s are expressly conditioned on: (I) your signing a release in
form satisfactory to the Company releasing the Company and all of its officers,
directors, employees and agents from any and all claims or liabilities arising
out of your employment and/or the termination of employment and such release
becoming effective prior to the sixtieth (60th) day following the date of your
termination of employment, and (II) your full compliance with the restrictive
covenants contained in Section 9 hereof. For purpose of the foregoing, the
one-time bonus to be paid in accordance with the above shall be the sum of the
target amount of your Annual Incentive Bonus set forth in Section 3 hereof, plus
the Prorated Prior Year’s Bonus. For purposes of the preceding sentence the
Prorated Prior Year’s Bonus shall be the amount of the annual bonus that you
were paid in the year immediately preceding the year in which the termination
occurs prorated in accordance with the number of days from January 1, to the
date of such termination in the year in which such termination occurs. Any
payments made under this Section 8(b) incident to a termination of employment
shall be in lieu of and in satisfaction of all claims for severance, payment in
lieu of notice or other compensation which may otherwise arise upon termination
of employment with the Company except for salary and auto allowance earned
through the date of termination and payment of earned but unused vacation in
accordance with Company policy then in existence.

c. If this Agreement terminates as of February 29, 2016 or any February 28th
(29th in the case of a leap year) thereafter, due to a notice pursuant to
Section 1 hereof and Company makes you an offer to continue your employment for
a period of at least one year with a salary, bonus and equity package (i.e.,
with respect to both value and vesting) which is equal to or greater than your
then current salary, equity and Annual Incentive Bonus package (a “Qualified
Offer”), it shall not be deemed a termination by the Company and there shall be
no acceleration of the vesting of options or RSU’s or extension of the period
for exercise of options after termination from that provided in the Plan and
there shall be no payment of severance or continuation of salary or bonus
payments thereafter. In the event of such a termination where the Company has
not made a Qualified Offer, then the Company shall be obligated to pay to you on
the sixtieth (60th) day after your termination a one-time bonus equal to your
then current Annual Incentive Bonus target as specified in Section 3 hereof and
beginning with the first payroll period following the sixtieth (60th) day
following your termination, continue to pay you the salary and auto allowance in
accordance with the Company’s regular payroll practices for a period of one
(1) year from the date of such termination; provided, however, that the initial
payment shall include salary and auto allowance amounts for all payroll periods
from the date of termination through the date of such initial payment. Any
continued employment pursuant to a Qualified Offer or any alternative thereto
agreed to by the parties shall be deemed an extension of the term and the
provisions of this Agreement shall continue in full force and effect, except to
the extent modified by the Qualified Offer or any alternative thereto agreed to
by the parties.

 

5



--------------------------------------------------------------------------------

8. Restrictive Covenants. You agree to the following restrictive covenants:

a. Non-Competition. It is understood and agreed that so long as you are employed
by the Company or being paid your salary after termination of employment as
provided in this Agreement and for a period of one year thereafter you will not
directly or indirectly, provide any service either as an employee, employer,
consultant, contractor, agent, principal, partner, substantial stockholder,
corporate officer or director of or for a company or enterprise which competes
in any material manner with the then present or planned business activities of
the Company. The foregoing notwithstanding, if the Company either (i) elects to
terminate your employment for reasons other than Cause or (ii) offers you a
salary and bonus package which is lower than your then current package in
connection with an election by the Company to renegotiate the terms of this
Agreement and your employment terminates due to a failure to reach Agreement on
a lower salary and bonus package, then in either such event the length of the
foregoing covenant against competition shall be reduced to the period following
the termination of your employment which is the sum of: (i) any period of notice
provided for in this Agreement for which you are given payment in lieu thereof;
(ii) the time of any salary continuation as provided in this Agreement plus the
time equivalent, at your then current salary rate, of any additional payments
made to you in connection with such termination; and (iii) three (3) months. For
purpose of the foregoing “planned business activities” shall mean a business
initiative materially discussed by the Board of Directors or which is currently
under material consideration by the Board of Directors or which has been
approved by the Board of Directors.

b. Non-Solicitation. In addition it is understood and agreed that for the one
year period following any termination of your employment with the Company you
will not, without the express prior written permission of the Company, employ
under your direct supervision, offer to employ, counsel a third party to employ,
or participate in any manner in the recommendation, recruitment or solicitation
of the employment of any person who was an employee of the Company on the date
of the termination of your employment or at any time within the 90 days prior
thereto.

c. You agree that a material portion of the covenants of the Company contained
in this Agreement and of the compensation, including any bonuses set forth
herein, benefits and training that you will receive hereunder are consideration
for the restrictions contained in this Section 9. In the event you violate the
restrictive covenants set forth in this Section 9, it is agreed that the time
period for which the restrictive covenant so violated is applicable shall be
extended for a period of one (1) year from the date you cease such violation.
You acknowledge that any violation of the provisions set forth in this Section 9
may cause irreparable harm to the Company. You, therefore, expressly agree that
the Company, in addition to any other rights or remedies which it may possess,
shall be entitled to injunctive and other equitable relief to prevent a breach
of these restrictions.

9. Confidentiality and Intellectual Property Rights. Your position involves a
close and confidential relationship in which you will be privy to proprietary
information of the Company, including without limitation strategic planning,
acquisition and investment analysis, research, consulting reports, computer
programs and sales, technical, financial and programming practices and data, all
of which you agree will be held in the strictest confidence at all times. All
copyright, trademark and/or other intellectual property rights of any kind
developed during the term of this Agreement and relating to or useful in the
Company’s business, or to your duties hereunder (“Works”) shall be deemed a
“work for hire” and shall be and remain the sole and exclusive property of the
Company, and you shall, to the extent deemed necessary or desirable by the
Company, cooperate and assist the Company in perfecting, filing and recording
any such rights. To the extent that any Works are not deemed “work for hire”,
Employee hereby assigns all of the Employee’s rights in such Works to the
Company and waives any and all moral rights the Employee may have in such Works.
Employee’s obligations under this Section 10 shall survive the expiration or
termination of this Agreement.

 

6



--------------------------------------------------------------------------------

10. No Restrictions. In making this Agreement you represent and warrant that you
are free to enter into and perform this Agreement and are not and will not be
under any disability, restriction or prohibition, contractual or otherwise, with
respect to (a) your right to execute this Agreement; (b) your right to make the
covenants contained herein; and (c) your right to fully perform each and every
term and obligation hereunder. You further agree not to do or attempt to do, or
suffer to be done, during or after the term hereof, any act in derogation of or
inconsistent with the obligations under this Agreement.

11. Miscellaneous. This Agreement constitutes the entire agreement and
understanding between you and the Company concerning the compensation to be paid
to you and all of the terms and conditions of your employment and supersedes all
prior agreements concerning same, whether written or oral, except as
specifically set forth herein. Each party agrees to pay reasonable attorney’s
fees and costs incurred by the other if the other party is successful in
enforcing its rights under this Agreement in any court action, arbitration or
other proceeding. This Agreement may not be modified or amended except by
written instrument duly executed by each of the parties. A waiver by either
party of any term or condition of this Agreement or the breach thereof shall not
be deemed to constitute a waiver of any other term or condition of this
Agreement or of any subsequent breach of any term or condition hereof.

12. Section 409A.

a. Notwithstanding any provision to the contrary in the Agreement, in order to
be eligible to receive any termination benefits under this Agreement that are
deemed deferred compensation subject to Section 409A of the Code, your
termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”).

b. Notwithstanding anything herein to the contrary, if you are deemed at the
time of your termination of employment with the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), then to the extent delayed commencement of any
portion of the termination benefits to which you are entitled under the
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of your termination benefits
shall not be provided to you prior to the earlier of (i) the expiration of the
six-month period measured from the date of the your Separation from Service with
the Company or (ii) the date of your death. Upon the earlier of such dates, all
payments deferred pursuant to this Section shall be paid in a lump sum to you,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein. The determination of whether you are a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of your
Separation from Service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto). Notwithstanding the foregoing or any other provisions of the
Agreement, you and the Company agree that, for purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under the Agreement shall be treated as a right to receive a
series separate and distinct payments of compensation for purposes of applying
the Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date first written above.

 

/Stephen F. Fisher/

Stephen F. Fisher Date:   February 11, 2014 Entercom Communications Corp.

/David J. Field/

David J. Field President and Chief Executive Officer Date:   February 11, 2014

 

8